


Exhibit 10.1

Agreement, Waiver & Consent entered into March 23, 2012, between Move, Inc. and
both Elevation Partners, L.P. and
Elevation Side Fund, LLC, including Notice of Redemption dated March 21, 2012.

MOVE, INC.

NOTICE OF REDEMPTION
Series B Convertible Participating Preferred Stock

March 21, 2012

TO: Elevation Partners, L.P. Elevation Employee Side Fund, LLC 2800 Sandhill
Road 2800 Sandhill Road Menlo Park, CA 94025 Menlo Park, CA 94025


     NOTICE IS HEREBY GIVEN by Move, Inc., a Delaware corporation formerly known
as Homestore, Inc. (the “Corporation”), the issuer of certain shares of Series B
Convertible Participating Preferred Stock (the “Series B Preferred Stock”),
issued pursuant to that certain Certificate of Designation of Series B
Convertible Participating Preferred Stock of Homestore, Inc. (the “Certificate
of Designation”), executed by the Corporation on November 29, 2005, that,
pursuant to Section 6(b) of the Certificate of Designation, the Corporation has
elected to redeem, on April 6, 2012 (the “Redemption Date”), all of the
outstanding shares of the Series B Preferred Stock (the “Redemption Shares”),
such transaction to be referred to herein as the “Redemption.” All capitalized
terms used but not otherwise defined in this notice have the respective meanings
ascribed in the Certificate of Designation.

     Pursuant to the Agreement, Waiver and Consent provided for below (the
“Agreement, Waiver and Consent”) among Elevation Partners, L.P. (“Elevation”),
Elevation Side Fund, LLC (“Side Fund”, and together with Elevation, the
“Stockholders”), and the Corporation, among other things, each Stockholder is
waiving (i) the provisions of Section 6(b)(ii) of the Certificate of Designation
(requiring no less than thirty (30) days notice prior to the Redemption Date for
the Redemption), so long as no less than fifteen (15) days prior notice are
provided with respect to such Redemption Date, and (ii) the provisions of
Section 6(c)(i) of the Certificate of Designation (requiring the deposit of the
Redemption Price with a redemption agent in trust).

     This notice is being given to the holders of record of the Series B
Preferred Stock as they appear in the records of the Corporation as of March 21,
2012 (the “Record Date”). All Redemption Shares are to be redeemed on the
Redemption Date. Set forth below with respect to each holder of Series B
Preferred Stock as of the Record Date is (i) the number of shares of Series B
Preferred Stock held on the Record Date by such person, (ii) the number of
Redemption Shares held by such person to be redeemed on the Redemption Date and
(iii) the number of shares of Series B Preferred Stock to be held by such person
immediately after giving effect to the Redemption.

Stockholder of Record Number of Shares of
Series B Preferred
Stock Held on the
Record Date Number of
Redemption Shares to
be Redeemed on the
Redemption Date Number of Shares of
Series B Preferred
Stock Held
Immediately After the
Redemption Elevation 49,033.26   49,033.26   0.00   Side Fund 10.79   10.79  
0.00   Total 49,044.05 49,044.05 0.00


--------------------------------------------------------------------------------




     Pursuant to Section 6(b)(i) of the Certificate of Designation, the
redemption price payable in respect of each share of Series B Preferred Stock to
be redeemed in an optional redemption is the greater of (x) the Regular
Liquidation Preference and (y) the value of the number of shares of Common Stock
issuable upon conversion of such share of Series B Preferred Stock if converted
as of the Redemption Date. As of the date first set forth above, the Corporation
expects that the redemption price payable with respect to each share of Series B
Preferred Stock to be redeemed on the Redemption Date (i.e., the Redemption
Shares) will be the Regular Liquidation Preference, and, accordingly, will be an
amount equal to the Original Purchase Price plus all accrued but unpaid
dividends on such share, for an aggregate per share redemption price as of the
Redemption Date of $1,000 (the “Redemption Price”) (subject to final
determination as of the Redemption Date in accordance with the Certificate of
Designation), and an aggregate Redemption Price for all outstanding shares of
Series B Preferred Stock of $49,497,026.35, computed as follows:

Original Purchase Price per Share        $1,000.00 Multiplied by: Redemption
Shares 49,044.05 Subtotal $49,044,050   Dividends accrued and unpaid on such
outstanding shares through the date immediately prior to the Redemption Date --
includes dividend accrued and unpaid as of March 31, 2012   ($429,135.49) and
further dividend accrued and unpaid from April 1, 2012 through the date
immediately prior to the Redemption Date ($23,840.86) $452,976.35 Aggregate
Redemption Price $49,497,026.35


     Pursuant to the Agreement, Waiver and Consent, the Stockholders are waiving
the provisions of Section 6(c)(i) of the Certificate of Designation that would
require the deposit of the Redemption Price with a redemption agent in trust,
and agreed that in lieu thereof, the Redemption Price with respect to the
Redemption may be paid to the Stockholders on the Redemption Date by wire
transfer of immediately available funds to the account or accounts designated by
each Stockholder in a written notice to the Corporation.

     Dividends on the Redemption Shares will cease to accrue on the Redemption
Date; the Redemption Shares will no longer be deemed to be outstanding; and all
powers, designations, preferences and other rights of each holder thereof as a
holder of shares of Series B Preferred Stock that constitute Redemption Shares
(except the right to receive the Redemption Price) shall cease and terminate
with respect to such shares; provided that in the event that a Redemption Share
is not redeemed due to a default in payment by the Corporation or because the
Corporation is otherwise unable to pay the Redemption Price in cash in full, (i)
such Redemption Share will remain outstanding and will be entitled to all of the
powers, designations, preferences and other rights (including but not limited to
the accrual and payment of dividends and the conversion rights) as provided in
the Certificate of Designation and (ii) notwithstanding anything to the contrary
in this notice, from and after the date hereof, the Corporation shall retain all
rights held by the Corporation under the Certificate of Designation with respect
to such Redemption Share, including, but not limited to, the right to redeem, at
its option and election, any outstanding shares of Series B Preferred Stock at a
redemption price determined in accordance with the Certificate of Designation.

     DELIVERY OF SHARE CERTIFICATES REPRESENTING REDEMPTION SHARES TO AN ADDRESS
OTHER THAN TO THE CORPORATION AT 910 E. HAMILTON AVE., 6TH FLOOR, CAMPBELL, CA
95008 WILL NOT CONSTITUTE A VALID DELIVERY.

DATED as of the 21st day of March, 2012

MOVE, INC.

By: /s/ James S. Caulfield Name:  James S. Caulfield Title: Executive Vice
President, General Counsel and Secretary 


--------------------------------------------------------------------------------




AGREEMENT, WAIVER & CONSENT BY STOCKHOLDERS

This Agreement, Waiver and Consent is entered into as a part of the above Notice
of Redemption and upon execution by the parties hereto shall be effective of
even date with such Notice of Redemption. All capitalized terms used in this
Agreement, Waiver and Consent but not otherwise defined in this Agreement,
Waiver and Consent have the respective meanings ascribed in such notice or, if
none, in the Certificate of Designation.

The Stockholders are collectively the holders of record of all of the
outstanding shares of Series B Preferred Stock as of the date hereof and have
agreed to provide the following representations, warranties, covenants and
waivers with respect to the contemplated Redemption. Accordingly, in
consideration of the premises contained herein and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged,
each Stockholder, by its execution below, hereby:

      (i)       represents and warrants to the Corporation, solely on behalf of
itself, that such Stockholder is the record and beneficial owner of: (a) in the
case of Elevation, 49,033.26 shares of Series B Preferred Stock (the “Elevation
Partners Shares”) and no additional shares of Series B Preferred Stock; and (b)
in the case of Side Fund, 10.79 shares of Series B Preferred Stock (the “Side
Fund Shares”) and no additional shares of Series B Preferred Stock, in each
case, free and clear of any liens, claims, encumbrances, security interests,
options, charges or restrictions of any kind (collectively, “Encumbrances”),
and, on the Redemption Date, such Stockholder shall deliver to the Corporation
good and valid title to the Redemption Shares held by such Stockholder, free and
clear of any Encumbrances;   (ii) covenants that such Stockholder shall, at
least three (3) Business Days prior to the Redemption Date, designate by written
notice to the Corporation the account or accounts to which the Redemption Price
payable to such Stockholder in exchange for the Redemption Shares held by such
Stockholder shall be paid by wire transfer;   (iii) covenants that such
Stockholder shall, on the Redemption Date, deliver to the Corporation
certificates representing the Redemption Shares held by such Stockholder, duly
endorsed (or accompanied by duly executed stock powers);   (iv) covenants that
such Stockholder shall, upon request, execute and deliver any additional
documents deemed by the Corporation (or its successor) to be necessary or
desirable to complete the surrender of the certificate(s) representing the
Redemption Shares;   (v) acknowledges and agrees that immediately after giving
effect to the Redemption Elevation shall no longer hold any shares of Series B
Preferred Stock, and Side Fund shall no longer hold any shares of Series B
Preferred Stock;   (vi) acknowledges and agrees to the provisions of this
notice, including, without limitation, the provisions with respect to the
Redemption, the Redemption Date and the Redemption Price;   (vii) acknowledges
and agrees that, to the extent Redemption is not permitted under the Delaware
General Corporation Law, the Certificate of Designation, the Stockholders
Agreement or any of the Corporation’s organizational documents, the Redemption
shall be deemed for all purposes to be, and shall be treated for all purposes
as, a stock purchase transaction rather than a redemption of the Redemption
Shares effected pursuant to the Certificate of Designation, and this notice
shall be deemed for all purposes to be, and shall be treated for all purposes
as, a stock purchase agreement;   (viii) to the extent (and in each case only to
the extent) required to effect the Redemption, hereby waives the provisions of
Section 6(b)(ii) of the Certificate of Designation that would require no less
than thirty (30) days notice prior to the Redemption Date for the Redemption, so
long as no less than fifteen (15) days prior notice is provided with respect to
such Redemption Date, and each Stockholder hereby acknowledges its timely
receipt of such prior notice and the validity of such notice;   (ix) to extent
(and in each case only to the extent) required to effect the Redemption, hereby
waives the provisions of Section 6(c)(i) of the Certificate of Designation that
would require the deposit of the Redemption Price with a redemption agent in
trust, and agrees that in lieu thereof, the Redemption Price with respect to the
Redemption may be paid to the Stockholders on the Redemption Date by wire
transfer of immediately available funds to the account or accounts designated by
each Stockholder in a written notice to the Corporation;


--------------------------------------------------------------------------------




(x) agrees to provide the Corporation with prompt written notice of any transfer
of any of its shares of Series B Preferred Stock prior to the Redemption Date
except in connection with the Redemption;         (xi)       agrees to take such
further action as may be reasonably requested by the Corporation to implement
this Agreement, Waiver and Consent, including voting its shares of Series B
Preferred Stock to amend the Certificate of Designation in a manner consistent
with this Agreement, Waiver and Consent if such amendment is determined by the
Corporation to be necessary or desirable; and   (xii) agrees, and the
Corporation also agrees, that this Agreement, Waiver and Consent shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, that this Agreement, Waiver and Consent shall be binding on any
respective successors and permitted transferees of each Stockholder and the of
the Corporation, that this Agreement, Waiver and Consent may be executed by one
or more of the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument and that delivery of an executed signature page of this Agreement,
Waiver and Consent by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

Except as expressly waived hereby with respect to the Redemption, the
Certificate of Designation shall continue to be, and shall remain, in full force
and effect in accordance with the provisions thereof. To the extent the
Redemption Date with respect to the Redemption does not occur on or before April
6, 2012, the waivers contained in this Agreement, Waiver and Consent shall
terminate in their entirety and the Certificate of Designation shall continue in
full force and effect in accordance with the provisions thereof.

DATED as of the 21st day of March, 2012

ELEVATION:      SIDE FUND:   Elevation Partners, L.P. Elevation Employee Side
Fund, LLC By: Elevation Associates, L.P., as General Partner By: Elevation
Management, LLC, as Managing Member By: Elevation Associates, LLC, as General
Partner   By: /s/ Fred Anderson   By: /s/ Fred Anderson   Name:  Fred Anderson  
Name:  Fred Anderson   Title: Manager   Title: Manager  


 

MOVE, INC.

By: /s/ James S. Caulfield Name:  James S. Caulfield Title: Executive Vice
President, General Counsel and Secretary 




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------